Citation Nr: 1449603	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Entitlement to service connection for depression, to include as secondary to multiple sclerosis.

3. Entitlement to service connection for loss of use of lower extremities, to include as secondary to multiple sclerosis.

4. Entitlement to service connection for loss of use of bowel, to include as secondary to multiple sclerosis.

5. Entitlement to service connection for loss of use of bladder, to include as secondary to multiple sclerosis.

6. Entitlement to a 10 percent evaluation based on multiple, non-compensable, service-connected disabilities.

7. Entitlement to special monthly compensation based on aid and attendance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction has been transferred to the RO in Detroit, Michigan.  

The rating on appeal also proposed a finding of incompetency.  As this was merely a proposal and no action was undertaken, this issue is not on appeal.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2010 rating decision, the RO, in part, denied entitlement to a 10 percent evaluation based upon multiple, non-compensable disabilities and entitlement to special monthly compensation based on aid and attendance.  The Veteran submitted a notice of disagreement (NOD) in December 2010 for all issues adjudicated in the August 2010 rating decision.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  A review of the claims file reveals that VA has not yet issued a statement of the case (SOC) for the issues of entitlement to a 10 percent evaluation based upon multiple, non-compensable disabilities, or entitlement to special monthly compensation based on aid and.  The Board is, therefore, obligated to remand these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

With regard to the claim of entitlement to service connection for multiple sclerosis, the Veteran was afforded a VA examination in June 2010.  The examiner diagnosed multiple sclerosis and noted that weakness of muscles, especially lower extremities muscles, as well as bowel and bladder incontinence, loss of memory, headaches, pains and paresthesia that were related the condition.  The examiner determined that multiple sclerosis did not likely prevent the appellant from performing her daily routine activities, but prevented her from performing duties of gainful employment.

In a December 2010 addendum opinion, the examiner determined that he could not find any symptoms leading to a diagnosis of multiple sclerosis in 2009 manifested to a compensable degree within 7 years of discharge in 1999.

The Board finds that the June 2010 VA examination and December 2010 addendum opinion are inadequate.  In this regard, although the examiner discussed service connection on a presumptive basis, he did not provide an opinion as to whether multiple sclerosis had its onset during military service or is otherwise related to such service.  

Therefore, on remand, the Veteran should be afforded an additional VA examination to determine the etiology of her diagnosed multiple sclerosis.

The Board acknowledges the August 2011 opinion submitted by the appellant's VA treating physician and the May 2012 private opinion submitted by Dr. N. J.  While both the VA and private physicians suggested that complaints of knee pain and difficulty walking may have been subtle manifestations of multiple sclerosis, neither physician provided an opinion as to whether the condition was related to the Veteran's period of military service.  These statements, while supportive of the claim, are too equivocal to enable a grant on the state of the record at present.  

Lastly, regarding the claims of entitlement to service connection for depression, loss of use of the lower extremities, loss of use of bowel and loss of use of bladder, the Board will defer from a decision on these issues at the present time, as development on the issue of entitlement to service connection for multiple sclerosis may well yield evidence relevant to the other theories of entitlement.  In this regard, they are deemed to be intertwined issues.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case for the issues entitlement to a 10 percent evaluation based upon multiple, non-compensable disabilities, entitlement to special monthly compensation based on aid and attendance and entitlement to restoration of competency for the purposes of handling the disbursement of funds associated with the payment of VA benefits.

2. Schedule the Veteran for an examination to determine the etiology of her diagnosed multiple sclerosis.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the opinion or in an addendum opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's multiple sclerosis is related to active service.

The examiner is asked to identify symptoms associated with the onset of multiple sclerosis and note if such symptoms were manifested during the Veteran's period of military service or during the first 7 years following discharge.  In this regard, the examiner must also address the August 2011 opinion provided by the Veteran's treating VA physician and the May 2012 private opinion by Dr. N. J.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



